Citation Nr: 0614234	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for left shoulder impairment, left knee 
impairment, loss of tooth number 10, a cut on the lip, and a 
scar above the left eye, based on additional disability due 
to Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse; appellant, spouse and son


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
February 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered in March 2000 by VA's 
Jackson, Mississippi, Regional Office (RO), wherein the RO 
denied the veteran's claim as not well grounded.  In November 
2002, the RO denied his claim on the merits.  


FINDING OF FACT

There is no competent medical evidence establishing that the 
treatment the veteran received from VA on January 5, 2000, 
resulted in any additional disability relating to his left 
shoulder, his left knee, to any physical features of the face 
or lip, or in the loss of tooth number 10.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for left shoulder 
impairment, left knee impairment, loss of tooth number 10, a 
cut on the lip, and a scar above the left eye, based on 
additional disability due to VA treatment, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a September 2002 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  The September 2002 
letter was issued prior to the adjudication of this claim on 
the merits in November 2002, and there is accordingly no 
prejudicial timing defect under Pelegrini.   

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was not provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined.  Despite 
the inadequate notice provided to him, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision, in view of the fact that no 
compensation is awarded herein.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records, including the reports of VA examinations and 
the reports of the treatment purportedly giving rise to the 
veteran's claim.  The appellant has been accorded, at his 
request, personal hearings at the RO and before a member of 
the Board.  The Board has carefully reviewed his statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim that can be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained and which are 
available.  With regard to any contention as to obtaining 
outstanding quality-assurance records compiled in conjunction 
with VA treatment, the law (38 U.S.C. § 5705) specifically 
prohibits use of those records.  All pertinent records that 
can be obtained have been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

The provisions of 38 U.S.C.A. § 1151 and its implementing 
regulations have undergone several changes in the past 
decade, most recently effective October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  The purpose of 
the last amendment was, in effect, to set aside the decision 
of the United States Supreme Court in Brown v. Gardner, 513 
U.S. 115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in 
which the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.



In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in January 
2000; accordingly, the post-October 1, 1997, version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
(all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA).

The veteran has alleged that he has various disabilities that 
are the direct result of ultraviolet treatment he was 
accorded by VA on January 5, 2000.  In particular, he avers 
that he injured his left shoulder and left knee, lost tooth 
number 10, and incurred a cut lip and a laceration above the 
left eye, resulting in scars, due to a purported malfunction 
of the ultraviolet machine that was used for treating his 
psoriasis.  At his January 2006 personal hearing, he 
described the events of January 5, 2000 as follows:

...[T]hey put me in [the] machine and the 
machine was turned on and over a period 
of time the machine kept getting hotter 
and hotter, and there's no other way 
other than a watch you wear to know how 
much more treatment....So, the machine got 
hotter and hotter, and I only had, by my 
watch, five minutes left, so I was going 
to...complete the treatment, but the 
machine got so hot when I opened the 
door, the machine was not, was not even 
stopped running...and I opened the door, 
when I did, I blacked out I was so hot.

Also of evidence are various VA medical records, dated 
January 5, 2000, reflecting treatment accorded the veteran on 
that date for injuries, to include dental and facial 
injuries, arising from an incident that occurred on that date 
at a VA facility.

There is no question that the veteran incurred various 
injuries on January 5, 2000, following VA ultraviolet 
treatment for psoriasis.  That does not, however, lead to the 
conclusion that compensation is appropriate under 38 U.S.C.A. 
§ 1151; as noted above, it must be shown, for benefits to be 
awarded under 38 U.S.C.A. § 1151, that proximate cause of the 
disability was either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the treatment, or that the 
disability was due to an event not reasonably foreseeable.  

No such evidence with regard to any of the disabilities 
claimed by the veteran as due to VA medical treatment is of 
record.  In particular, there is no evidence that his 
injuries were the product of a malfunctioning ultraviolet 
machine.  The report of a CT scan of his head, undertaken on 
January 5, 2000, notes that such testing was prompted by 
"status post fall[,] had syncope episode."  Dental records 
compiled on that date indicated that the veteran "fell at 
the hospital."  A January 6, 2000, VA treatment record 
indicates that the veteran "fell yesterday."  A January 10, 
2000, VA occupational therapy orthopedic assessment notes 
that the veteran "had a blackout spell last week."  On 
January 24, 2000, a VA treatment record notes that the 
veteran "after getting out of the hot 'light box' for 
psoriasis treatment...blacked out and fell hitting his head...."

In brief, the clinical evidence compiled contemporaneous with 
the January 5, 2000, incident consistently references an 
episode variously described as a fall, a blackout, or 
syncope.  At no time does this evidence indicate that this 
episode involved a malfunction of the ultraviolet machine, 
nor is there any indication that the fall, blackout, or 
syncope experienced by the veteran was caused by any such 
malfunction.  While the veteran has alleged that his injuries 
were the product of a malfunctioning machine, there is simply 
no evidence other than his own testimony that the incident 
occurred as he has claimed.  The contemporaneous clinical 
evidence is devoid of any reference to a malfunction of the 
ultraviolet machine; in alluding to a fall, blackout, or 
syncope episode, the evidence does not show that this 
incident was caused by a problem with the diagnostic 
equipment, and any attempt to draw such a conclusion from the 
available clinical records would be speculative.  In brief, 
the evidence shows that the veteran suffered a fall, blacked 
out, or experienced a syncopal episode incidental to 
receiving VA treatment for psoriasis. There is no evidence 
that VA treatment was in any manner responsible for, or 
otherwise caused, this accident.  Nothing more is 
demonstrated, and nothing more can be concluded from the 
clinical evidence.  

Notably, a February 2004 VA joints examination report 
indicated that the veteran's left knee and shoulder problems 
preexisted any fall.  Although it was noted that he had an 
aggravation of his knee and shoulder conditions since the 
fall, it is also noted that the source of the fall has not 
been related to VA's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing treatment.  Further, 
there is no evidence establishing that the fall following VA 
treatment was an event not reasonably foreseeable."  
38 U.S.C.A. § 1151.  

The Board notes that an accident report was apparently 
prepared pursuant to the January 5, 2000, incident, but that 
this report, as indicated on the RO's request therefor, "is 
a Quality Management report [and] is not releasable."  38 
U.S.C. § 5705.  The absence of this report is neither 
favorable nor unfavorable; due to the fact that it is not 
available, it must be considered to have no probative value, 
either in support of the veteran's claim or against it.  

The Board can only consider the evidence associated with the 
claims file, or which is otherwise available.  Based upon its 
review of that evidence, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for left shoulder impairment, 
left knee impairment, loss of tooth number 10, a cut on the 
lip, and a scar above the left eye, based on additional 
disability due to VA treatment.

ORDER

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for left shoulder 
impairment, left knee impairment, loss of tooth number 10, a 
cut on the lip, and a scar above the left eye, based on 
additional disability due to VA treatment, have not been met.  



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


